207 N.W.2d 696 (1973)
190 Neb. 319
STATE of Nebraska, Appellee,
v.
Harold HUFFMAN, Appellant.
No. 38904.
Supreme Court of Nebraska.
June 1, 1973.
Harold Huffman, pro se.
Clarence A. H. Meyer, Atty. Gen., Ralph H. Gillan, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON, and CLINTON, JJ.
BOSLAUGH, Justice.
The defendant's conviction of forgery was affirmed in State v. Huffman, 185 Neb. 417, 176 N.W.2d 506. In a prior post conviction proceeding, sentences on two counts were vacated but relief was otherwise denied. State v. Huffman, 186 Neb. 809, 186 N.W.2d 715.
In this second proceeding under section 29-3001, R.S.Supp., 1972, the defendant has alleged no basis for further relief. The trial court is not required to entertain successive motions for similar relief from the same prisoner. State v. Pilgrim, 188 Neb. 213, 196 N.W.2d 162.
The judgment of the District Court is affirmed.
Affirmed.
WHITE, C. J., not participating.